NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2009-5011

                               THE CNA CORPORATION,

                                                           Plaintiff-Appellee,

                                         v.

                                 UNITED STATES,

                                                           Defendant-Appellant.


      Alex D. Tomaszczuk, Pillsbury Winthrop Shaw Pittman LLP, of McLean, Virginia,
argued for plaintiff-appellee. With him on the brief was Daniel S. Herzfeld.

       Matthew H. Solomson, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellant. With him on the brief were Michael F. Hertz, Acting Assistant
Attorney General, Jeanne E. Davidson, Director, and Deborah A. Bynum, Assistant
Director. Of counsel on the brief was Daniel J. Barry, Deputy Associate General
Counsel, Office of General Counsel, United States Department of Health and Human
Services, of Washington, DC.

Appealed from: United States Court of Federal Claims

Judge Marian Blank Horn
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-5011


                            THE CNA CORPORATION,

                                                     Plaintiff-Appellee,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           07-CV-858

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, NEWMAN and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED September 15, 2009                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk